Citation Nr: 0731189	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-28 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
2000.  He died on May [redacted], 2004.  The appellant is the 
veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The RO in Reno, Nevada, currently has jurisdiction 
over the case.

In July 2007, the appellant appeared and testified before the 
undersigned during a video-conference hearing.  The hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2004, due to hypertensive and 
arteriosclerotic cardiovascular disease.

2.  At the time of his death, the veteran was service 
connected for residuals of anterior cruciate ligament (ACL) 
reconstruction of the right knee, rated as 10 percent 
disabling; and surgical scar of the right knee, rated as 
noncompensable.

3.  The veteran's hypertensive and arteriosclerotic 
cardiovascular disease did not manifest in service or to a 
compensable degree within one year from his separation from 
service, and there is no competent evidence that the cause of 
his death is related to injury or disease during service 
and/or his service- connected right knee disability with 
surgical scar.

4.  At the time of his death, VA did not owe any money to the 
veteran, and there were no claims pending adjudication.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2007).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A section 5103 notice for a cause of death claim may 
have to advise a claimant of the criteria for establishing an 
effective date of award.  See generally Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, a section 5103(a) notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his/her death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352 (2007).

The appellant filed her DIC and accrued benefits claims in 
July 2004.  The RO notified the appellant of the criteria for 
establishing DIC and accrued benefits in a February 2005 
letter announcing the denial of her claims.  An RO letter in 
October 2005 again advised her of the criteria for 
establishing DIC and accrued benefits.  In particular, she 
was advised to "[p]rovide medical evidence that will show a 
reasonable probability that the condition that contributed to 
the veteran['s] death was caused by injury or disease that 
began during service."  Alternatively, she could produce 
"evidence showing the veteran died in service or medical 
evidence showing that the veteran's service connected 
conditions caused or contributed to the veteran's death."  
She was also provided the criteria for establishing 
entitlement to accrued benefits.  This letter explained to 
her the relative duties upon herself and VA in developing her 
claims and for her to submit any evidence in her possession 
that pertained to her claims.

In this case, the appellant was not provided VCAA notice 
prior to the initial adjudication, and she was not 
specifically advised that the veteran was service connected 
for a right knee disability with a surgical scar.  Generally, 
it is not considered reasonable that a musculoskeletal 
disability not affecting a vital organ would materially 
contribute to a cause of death.  See 38 C.F.R. § 3.312(c) 
(2007).  It is not argued, or suggested by the medical 
evidence, that the veteran's service- connected right knee 
disability with surgical scar contributed in any way to the 
cause of his death.  In this case, the appellant had been 
provided a copy of the veteran's entire claims folder in 
November 2005.  At the videoconference hearing, she was aware 
that the veteran had been service connected for a right knee 
disability, and indicated that he had not received any 
medical treatment following his discharge from service.  Her 
representative referred to the Merck Manual in an effort to 
establish the onset of hypertension in service.  On the facts 
of this case, and considering there is no further relevant 
evidence that may support the claim, the Board finds that the 
appellant has actual knowledge of the evidentiary 
requirements and any substantive and timing defects of the 
VCAA notice have resulted in harmless error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The accrued 
benefit claim necessarily involves a retroactive review of 
the evidence of record at the time of the veteran's death, 
and no prejudice accrues to the claimant for any deficiency 
posed by the timing of the VCAA letter.  VAOPGCPREC 5-2004 
(June 23, 2004).  After the appellant was provided content-
complying notice, the claim was readjudicated in March 2006 
and July 2006. 

Regarding the duty to assist, the record includes the 
veteran's service medical records and a copy of his death 
certificate.  The appellant has reported that the veteran did 
not receive any medical care following his discharge from 
active service.  As there is no competent evidence indicating 
a possible association between the cause of the veteran's 
death and service and/or service-connected disability, VA has 
no duty to obtain medical examination or opinion in the case.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  There 
is no reasonable possibility that any further assistance to 
the appellant would be capable of substantiating her claims.


II.  Cause of death

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002).  The VA regulation 
implementing the cause of death statute, 38 C.F.R. § 3.312, 
reads as follows:

 (a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

 (b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

 (c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2007).  See 38 U.S.C.A. § 1110 (West 2002).  Certain chronic 
diseases, such as arteriosclerosis and cardio-vascular renal 
disease (including hypertension), which manifest to a degree 
of 10 percent or more within one year from separation from 
active service may be service connected even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2007).

VA regulations define hypertension as diastolic blood 
pressure being predominantly 90mm. or greater, and isolated 
systolic hypertension as systolic blood pressure being 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, NOTE 1 (2007).  A diagnosis of hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id.  A 10 percent rating for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is 
warranted where diastolic pressure is predominantly 100 or 
more; or, systolic pressure is predominantly 160 or more; or, 
the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
medication for control.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2006).  
In evaluating claims for compensation benefits, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006).

The appellant seeks to establish service connection for the 
cause of the veteran's death.  The veteran died on May [redacted], 
2004, with the cause of his death identified as hypertensive 
and arteriosclerotic cardiovascular disease.  No additional 
causes were identified as contributing to his death.  The 
appellant argues that the veteran's hypertensive heart 
disease was first manifested in service by increased systolic 
pressures and symptoms of chest pain.  In particular, her 
representative has referred to four in-service blood pressure 
readings where systolic pressure was measured as 140 or 
above, and asserts with reference to The Merck Manual that 
systolic pressures greater than 140 raise a concern for 
primary hypertension.

The Merck Manual states that a diagnosis of primary 
hypertension depends upon demonstrating that systolic and 
diastolic blood pressures are usually, but not necessarily 
always, higher than normal and excluding secondary causes.  
THE MERCK MANUAL 417 (16th ed. 1992).  The treatise states 
that at least 2 blood pressure determinations should be made 
on 3 separate days before diagnosing hypertension.  The upper 
limit of normal blood pressure in adults is considered 140/90 
mm Hg.

The veteran's service medical records do not reflect 
treatment for, or diagnosis of, hypertensive and/or 
arteriosclerotic cardiovascular disease.  His blood pressure 
readings were taken on at least 25 occasions during service.  
In conjunction with dental surgery, he had pre-operative and 
post-operative pressures of 140/75 and 157/81, respectively, 
in June 1993.  He had a blood pressure of 146/84 in October 
1993, while being treated for a contusion of the great toe.  
A September 1995 re-enlistment examination showed a blood 
pressure reading of 145/78, and indicated normal clinical 
evaluations of his vascular system and heart.  He injured his 
right knee in August 1996.  His clinical evaluations recorded 
blood pressures of 156/88 on August 21st and 157/92 on August 
22nd.  He was seen for stomach cramps in September 1996 with 
blood pressure readings of 134/98 on the 10th and 144/88 on 
the 12th.  He was given an assessment of gastritis with a 
notation he had been under a lot of stress.  An oversees 
screening examination in April 1997, reflected his report of 
having high blood pressure after twisting his knee.  In 
February 1998, he had a blood pressure of 144/84 while being 
treated for right knee pain.  In January 1999, he underwent 
reconstruction of his right hamstring ACL.  On a Physical 
Evaluation Board (PEB) examination in September 1999, he 
reported an instance of having "pressure pain in chest took 
medication and feels better."  The examiner offered an 
assessment of costochondritis treated with non-steroidal 
anti-inflammatory medications (NSAIDS) that was not 
considered disabling (NCD).  The veteran had a blood pressure 
reading of 137/84 and was given normal clinical evaluations 
of his vascular system and heart.  The last recorded blood 
pressure reading in January 2000, was 104/76.  Overall, his 
systolic blood pressures were predominantly less than 140mm. 
and his diastolic blood pressures were predominantly less 
than 90mm.  

Post service, the veteran underwent a comprehensive VA 
examination in September 2000.  He reported a history of 
being told he was hypertensive during his ACL reconstruction 
in January 1999.  However, he had not received follow-up 
treatment and was not taking any medications.  On physical 
examination, he had blood pressure readings of 118/80, 120/70 
while standing and 150/78 while lying.  His heart 
demonstrated regular rate and rhythm.  There were no murmurs 
or elevation of neck veins.  An x-ray examination of the 
chest was unremarkable.  There was no diagnosis of 
hypertensive and arteriosclerotic cardiovascular disease.

In February 2001, the RO granted service connection for 
status post ACL reconstruction of the right knee and assigned 
an initial 10 percent rating effective March 21, 2000.  The 
RO also granted service connection for surgical scar of the 
right knee and assigned an initial noncompensable rating.

As indicated above, the veteran had not received any post-
service medical care prior to his death in May 2004.

The record establishes that the veteran died on May [redacted], 2004, 
as a result of hypertensive and arteriosclerotic 
cardiovascular disease.  No other conditions have been 
identified as contributing to his death.  At the time of his 
death, the veteran was service connected for a right knee 
disability, evaluated as 10 percent disabling, with surgical 
scar that was rated as noncompensable.  It is not argued, or 
suggested by the medical evidence, that the service-connected 
right knee disability with surgical scar contributed in any 
way to the cause of the veteran's death.  As indicated above, 
it is generally not considered reasonable that a disability 
of the knee would affect a vital organ or materially 
contribute to a cause of death.  See 38 C.F.R. § 3.312(c) 
(2007).

The record is clear that the veteran was not diagnosed with 
hypertensive and arteriosclerotic cardiovascular disease in 
service.  His systolic blood pressures were predominantly 
less than 140mm. and his diastolic blood pressures were 
predominantly less than 90mm.  The last two measurements of 
his blood pressure in service, taken in September 1999 and 
January 2000, were within normal limits.  Within the first 
post-service year, the September 2000 VA examination did not 
show hypertensive and arteriosclerotic cardiovascular disease 
manifest to a compensable degree.  There is no competent 
evidence of record suggesting that the veteran's hypertensive 
and arteriosclerotic cardiovascular disease manifested in 
service or to a compensable degree within one year from his 
separation from service, or that the cause of his death is 
related to injury or disease during service and/or his 
service-connected right knee disability with surgical scar.

The appellant raises the theory that the veteran first 
manifested hypertensive and arteriosclerotic cardiovascular 
disease in service as evidenced by elevated systolic blood 
pressure readings and complaints of chest pain.  Her personal 
opinion in this case, relating increased systolic pressures, 
an instance of chest pain reported in service and an instance 
of increased blood pressure readings while being treated for 
a painful right knee condition as the onset of the veteran's 
hypertensive and arteriosclerotic heart disease in service, 
cannot be accepted as competent evidence supportive of the 
claim as she is not shown to possess the training and 
expertise to speak to issues of medical diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Barfield v. Brown, 5 Vet. App. 8 (1993) (a lay 
person is not competent to opine as to medical cause of 
death).

Additionally, the treatise information from The Merck Manual 
states that a diagnosis of hypertension depends upon 
demonstrating that systolic and diastolic pressures are 
usually higher than normal, and a that a diagnosis of 
hypertension should be based on at least 2 blood pressure 
determinations made on 3 separate days.  As the in-service 
findings do not fit within the fact pattern described in The 
Merck Manual, or within 38 C.F.R. § 4.104, Diagnostic Code 
7101, the treatise information holds no probative value in 
the case.  See Sacks v. West, 11 Vet. App. 314 (1998) (a 
generic medical treatise evidence that does not specifically 
opine to the particular facts of the appellant's case holds 
little probative value).  See also Hensley v. West, 212 F 3d. 
1255, 1265 (Fed. Cir. 2000) (medical treatise information may 
be sufficient to establish a nexus where the information does 
not require the services of medical personnel to show how the 
treatise applies to the case.)   Further, to the extent that 
the appellant is attempting to extrapolate from this 
literature that the veteran's death is somehow related to his 
service, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

 The benefit of the doubt rule is not for application as the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  
Accordingly, the Board must deny the claim of entitlement to 
service connection for the cause of the veteran's death.




III.  Accrued benefit claim

Benefits to which a veteran was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement, 
may be awarded to the veteran's surviving spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).  
The application for accrued benefits must be filed within 1 
year after the date of death; and a claim for death pension, 
compensation, or dependency and indemnity compensation, by an 
apportionee, surviving spouse, child or parent is deemed to 
include a claim for any accrued benefits.  Id.

In this case, the record reflects that VA owed no money to 
the veteran at the time of his death.  There were no claims 
pending at the time of his death.  The appellant has not 
claimed otherwise.  The claim of entitlement to accrued 
benefits, therefore, is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to accrued benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


